DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on April 03, 2022, claims 1-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botes et al. (US Pub. No. 20180260125) in view of Cors et al. (US Pub. No. 20180150365).

With respect to claim 1, Botes et al. teaches a disaster recovery orchestrator in a disaster recovery system, the disaster recovery orchestrator comprising: 

a processor (Fig. 4 discloses a processor) that when executing one or more instructions stored in a memory (Par Fig. 4 discloses a memory) is configured to: 

receive a notification from a the one or more monitoring agent (Paragraph 126 discloses A continuous monitoring system correlates hardware and software status and the hardware identifiers) in the disaster recovery system (Paragraph 210 discloses disaster recovery data center), the notification comprising an identifier of the monitoring agent configuration changes related to a disaster recovery contract of a customer (Paragraph 343 discloses vendor may contract with a cloud services), and a timestamp (Paragraph 583 discloses timestamps, volume/snapshot relationships) corresponding to each of the configuration changes; 

identify that one or more of the configuration changes are incremental configuration changes based on a comparison of the timestamps (Paragraph 210 discloses configuration differences between the test configuration and the real configuration that will be used in case of a disaster recovery takeover); 

initiate a partial disaster recovery retest based on the incremental configuration changes, the partial disaster recovery retest testing only a subset of a full-disaster recovery test plan of the customer (Paragraph 210 discloses configuration differences between the test configuration and the real configuration that will be used in case of a disaster recovery takeover); and 
send a blockchain transaction comprising information associated with the partial disaster recovery retest to a blockchain ledger of a blockchain network (Paragraph 169 discloses Each block in a blockchain may contain a hash pointer as a link to a previous block, a timestamp, transaction data, and so on).  Botes et al. does not explicitly discloses a notification.
However, Cors et al. teaches receive a notification from a the one or more monitoring agent  in the disaster recovery system, the notification comprising an identifier of the monitoring agent configuration changes related to a disaster recovery contract of a customer, and a timestamp  corresponding to each of the configuration changes (Paragraph 75 discloses The notification may be from an administrator or from another site node that monitors the state of first site node 402, such as central management node 406 or second site node 404. Upon receiving the declared disaster notification about the first site node 402, disaster recovery orchestrator 430 sends a request to business process manager 420 requesting metadata for virtual machine 408 that is part of the declared disaster at first site node 402).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Botes et al. (cloud-based data storage) with Cors et al. (disaster recovery).  This would have facilitated partial data recovery by providing a shared ledger that would have facilitated an optimized way of orchestrating recovery.  See Cors et al. Paragraphs 1-22.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: disaster recovery.  

The Botes et al. reference as modified by Cors et al. teaches all the limitations of claim 1.  Regarding claim 2, Cors et al. teaches the disaster recovery orchestrator system of claim 1, wherein the monitoring agent is installed on an information technology system that is  protected by a disaster recovery configuration Paragraph 75 discloses managing agents).

The Botes et al. reference as modified by Cors et al. teaches all the limitations of claim 1.  Regarding claim 3, Cors et al. teaches the disaster recovery orchestrator system of claim 1, wherein, when the processor identifies that the one or more of the configuration changes are the incremental configuration changes, the processor is further configured to:

analyze the timestamps of the configuration changes to identify which of the configuration changes were received since a last disaster recovery test (Paragraph 135 teaches control and testing objectives, test procedures and request lists for each for the above risk categories), and

wherein the processor is further configured to:

identify that the incremental configuration changes are not important to the full a disaster recovery test plan, and in response to the identification, cancel the partial disaster recovery retest (Paragraph 135 teaches control and testing objectives, test procedures and request lists for each for the above risk categories).

The Botes et al. reference as modified by Cors et al. teaches all the limitations of claim 1.  Regarding claim 4, Cors et al. teaches the disaster recovery orchestrator of claim 1, wherein, when the processor initiates the partial disaster recovery retest, the processor further is configured to one or more of:

notify the customer of a need to conduct a partial disaster recovery retest (Paragraph 75 teaches disaster recovery orchestrator 430 at second site node 404 receives a declared disaster notification about first site node 402. The notification may be from an administrator or from another site node that monitors the state of first site node 402, such as central management node 406 or second site node 404); and

notify a disaster recovery provider in the disaster recovery system to conduct a partial disaster recovery retest (Paragraph 75 teaches disaster recovery orchestrator 430 at second site node 404 receives a declared disaster notification about first site node 402. The notification may be from an administrator or from another site node that monitors the state of first site node 402, such as central management node 406 or second site node 404).

The Botes et al. reference as modified by Cors et al. teaches all the limitations of claim 1.  Regarding claim 5, Botes et al. teaches the disaster recovery orchestrator of claim 4, wherein the processor is further configured to: 

receive a request for justification of the partial disaster recovery retest from the customer (Paragraph 209 discloses perform a disaster recovery readiness test procedure); 

retrieve information related to the incremental configuration changes from the blockchain ledger (Paragraph 169 discloses Such blockchains may be embodied as a continuously growing list of records, called blocks, which are linked and secured using cryptography. Each block in a blockchain may contain a hash pointer as a link to a previous block, a timestamp, transaction data, and so on); 

analyze the information to obtain justification for the partial disaster recovery retest (Paragraph 209 discloses perform a disaster recovery readiness test procedure); and 

provide the justification to the customer (Paragraphs 646 discloses customers).

The Botes et al. reference as modified by Cors et al. teaches all the limitations of claim 4.  Regarding claim 6, Cors et al. teaches the disaster recovery orchestrator system of claim 4, wherein the processor is further configured to: 

receive a notification from the customer to end the partial disaster recovery retest (Paragraph 75 teaches disaster recovery orchestrator 430 at second site node 404 receives a declared disaster notification about first site node 402. The notification may be from an administrator or from another site node that monitors the state of first site node 402, such as central management node 406 or second site node 404); and one of: 

roll back at least one of the one or more configuration changes in order to remove the need for the partial disaster recovery retest (Smith et al. Paragraph 147 teaches rollback Architecture Blockchain Platform); or 
record a refusal from the customer to perform the partial disaster recovery retest in the blockchain ledger.

The Botes et al. reference as modified by Cors et al. teaches all the limitations of claim 6.  Regarding claim 7, Cors et al. teaches the disaster recovery orchestrator system of claim 6, wherein, when the processor rolls back the one or more configuration changes, the processor is further configured to: 

identify that the incremental configuration changes are changes to one or more components specified by the disaster recovery contract (Paragraph 343 discloses vendor may contract with a cloud services).

With respect to claim 8, Botes et al. teaches a method, comprising: 

Receiving, by a disaster recovery orchestrator in a disaster recovery system, a monitoring agent (Paragraph 126 discloses A continuous monitoring system correlates hardware and software status and the hardware identifiers) in the disaster recovery system (Paragraph 210 discloses disaster recovery data center), the notification comprising an identifier of the monitoring agent configuration changes related to a disaster recovery contract of a customer (Paragraph 343 discloses vendor may contract with a cloud services), and a timestamp (Paragraph 583 discloses timestamps, volume/snapshot relationships) corresponding to each of the configuration changes; 

Identifying, by the disaster recovery orchestrator, that one or more of the configuration changes are incremental configuration changes based on a comparison of the timestamps (Paragraph 210 discloses configuration differences between the test configuration and the real configuration that will be used in case of a disaster recovery takeover); 

Initiating, by the disaster recovery orchestrator, a partial disaster recovery retest based on the incremental configuration changes, the partial disaster recovery retest testing only a subset of a full-disaster recovery test plan of the customer (Paragraph 210 discloses configuration differences between the test configuration and the real configuration that will be used in case of a disaster recovery takeover); and 
Sending, by the disaster recovery orchestrator, a blockchain transaction comprising information associated with the partial disaster recovery retest to a blockchain ledger of a blockchain network (Paragraph 169 discloses Each block in a blockchain may contain a hash pointer as a link to a previous block, a timestamp, transaction data, and so on).  Botes et al. does not explicitly discloses a notification.
However, Cors et al. teaches receiving, by a disaster recovery orchestrator a notification from a the one or more monitoring agent  in the disaster recovery system, the notification comprising an identifier of the monitoring agent configuration changes related to a disaster recovery contract of a customer, and a timestamp  corresponding to each of the configuration changes (Paragraph 75 discloses The notification may be from an administrator or from another site node that monitors the state of first site node 402, such as central management node 406 or second site node 404. Upon receiving the declared disaster notification about the first site node 402, disaster recovery orchestrator 430 sends a request to business process manager 420 requesting metadata for virtual machine 408 that is part of the declared disaster at first site node 402).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Botes et al. (cloud-based data storage) with Cors et al. (disaster recovery).  This would have facilitated partial data recovery by providing a shared ledger that would have facilitated an optimized way of orchestrating recovery.  See Cors et al. Paragraphs 1-22.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: disaster recovery.  

With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 2, because claim 9 is substantially equivalent to claim 2.

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 5, because claim 12 is substantially equivalent to claim 5.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.

With respect to claim 15, Botes et al. teaches a non-transitory computer readable medium comprising one or more instructions that when executed read by a processor of a disaster recovery orchestrator in a disaster recovery system cause the processor to perform: 

Receiving, by a disaster recovery orchestrator in a disaster recovery system, a monitoring agent (Paragraph 126 discloses A continuous monitoring system correlates hardware and software status and the hardware identifiers) in the disaster recovery system (Paragraph 210 discloses disaster recovery data center), the notification comprising an identifier of the monitoring agent configuration changes related to a disaster recovery contract of a customer (Paragraph 343 discloses vendor may contract with a cloud services), and a timestamp (Paragraph 583 discloses timestamps, volume/snapshot relationships) corresponding to each of the configuration changes; 

Identifying, by the disaster recovery orchestrator, that one or more of the configuration changes are incremental configuration changes based on a comparison of the timestamps (Paragraph 210 discloses configuration differences between the test configuration and the real configuration that will be used in case of a disaster recovery takeover); 

Initiating, by the disaster recovery orchestrator, a partial disaster recovery retest based on the incremental configuration changes, the partial disaster recovery retest testing only a subset of a full-disaster recovery test plan of the customer (Paragraph 210 discloses configuration differences between the test configuration and the real configuration that will be used in case of a disaster recovery takeover); and 
Sending, by the disaster recovery orchestrator, a blockchain transaction comprising information associated with the partial disaster recovery retest to a blockchain ledger of a blockchain network (Paragraph 169 discloses Each block in a blockchain may contain a hash pointer as a link to a previous block, a timestamp, transaction data, and so on).  Botes et al. does not explicitly discloses a notification.
However, Cors et al. teaches receiving by a disaster recovery orchestrator a notification from a the one or more monitoring agent  in the disaster recovery system, the notification comprising an identifier of the monitoring agent configuration changes related to a disaster recovery contract of a customer, and a timestamp  corresponding to each of the configuration changes (Paragraph 75 discloses The notification may be from an administrator or from another site node that monitors the state of first site node 402, such as central management node 406 or second site node 404. Upon receiving the declared disaster notification about the first site node 402, disaster recovery orchestrator 430 sends a request to business process manager 420 requesting metadata for virtual machine 408 that is part of the declared disaster at first site node 402).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Botes et al. (cloud-based data storage) with Cors et al. (disaster recovery).  This would have facilitated partial data recovery by providing a shared ledger that would have facilitated an optimized way of orchestrating recovery.  See Cors et al. Paragraphs 1-22.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: disaster recovery.  

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 3, because claim 16 is substantially equivalent to claim 3.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 4, because claim 17 is substantially equivalent to claim 4.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 5, because claim 18 is substantially equivalent to claim 5.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 6, because claim 19 is substantially equivalent to claim 6.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 7, because claim 20 is substantially equivalent to claim 7.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20120117422 is directed to disaster recovery in a networked computing environment: [0005] a networked computing environment, comprising: receiving a selection of a disaster recovery provider from a customer, the selection being made from a pool of disaster recovery providers; receiving a request from the customer for disaster recovery to be performed for a set of applications; receiving disaster recovery information from the customer pertaining to the request, the disaster recovery information comprising at least one of the following: a set of application images, a set of application files, and a set of recovery requirements; providing the disaster recovery information to the disaster recovery provider; and receiving results of a set of disaster recovery tests conducted by the disaster recovery provider in response to the request, the set of disaster recovery tests being developed based on the disaster recovery information.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154